



geelogoa03.jpg [geelogoa03.jpg]






6100 CENTER DRIVE, SUITE 1020
LOS ANGELES, CA 90045


April 17, 2018




Per Norén
c/o Global Eagle Entertainment Inc.
6100 Center Drive, Suite 1020
Los Angeles, CA 90045


Re: Employment Letter Agreement


Dear Per:


Global Eagle Entertainment Inc. (the “Company”) is pleased to offer you
employment on the terms set forth herein. The terms herein shall be
(retroactively) effective as of April 1, 2018, from and after which date this
letter agreement shall amend and restate and supersede in all respects your
previous Employment Letter Agreement dated March 12, 2017.


1.    Position. Your initial title in your new role will be Chief Commercial
Officer. You will initially report to the Company’s Chief Executive Officer.


2.    Commencement Date. Your first day in your new role as Chief Commercial
Officer will be April 1, 2018 (the “Commencement Date”).


3.    Base Salary. Your initial base salary in your new role will be at a rate
of $365,000 per year (“Base Salary”) from and after the Commencement Date,
payable in accordance with the Company’s standard payroll schedule from time to
time and subject to all tax withholdings.


4.    Employee Benefits. You will continue to be eligible to participate in
customary employee benefit plans and programs made generally available by the
Company to its employees from time to time. The Company reserves the right to
add, terminate and/or amend any employee benefit plans, policies, programs
and/or arrangements from time to time without notice or consideration paid to
you.


5.    Annual Bonus. You will be eligible for an annual performance bonus under
the Company’s Annual Incentive Plan (as in effect from time to time), with an
initial target of 75% of your Base Salary (the “Annual Bonus”). (Your 2018
Annual Bonus (if any) will be calculated using that target and your new annual
base salary effective on the Commencement Date, without any “blending” based on
your prior AIP target or annual base salary in effect during 2018 prior to the
Commencement Date.) Your actual Annual Bonus (if any) will be subject to the
achievement of individual and Company performance metrics to be


1

--------------------------------------------------------------------------------





established by the Company for you from time to time, and the final calculation
and bonus determination (including determination of achievement of performance
objectives) will be in the sole discretion of the Compensation Committee of our
Board of Directors (the “Compensation Committee”). The Company typically pays
its Annual Bonuses in March following each performance-year end, e.g., in March
2019 for the 2018 performance year, but the Company will determine the actual
date of payment in its sole discretion. You must be employed on the payment date
to receive any Annual Bonus, and if are not employed for any reason on the
payment date, then you will not be entitled to any Annual Bonus or any portion
of it.


6.    Equity Incentive. The Compensation Committee may consider you for equity
grants from time to time, including in respect of your service during the 2018
performance year.


7.    Relocation Expenses. The Company will provide you with a one-time
relocation allowance (subject to the Company’s customary relocation policies) if
the Company and you later agree that you should relocate your primary residence
to Los Angeles, California in connection with your employment.


8.    Employment Relationship. Your employment with the Company will continue to
be “at will,” meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause. If you decide
to resign from your employment, we will consider your notice of resignation
effective only when delivered in writing to your manager.


9.    Change in Control and Severance Protection. You will continue to
participate in the Company’s Change in Control and Severance Plan for Senior
Management (as amended from time to time), as a “Tier II participant”
thereunder.


10.    Restrictive Covenant Agreement. You previously signed on March 12, 2017
the Company’s Employee Statement and Agreements Regarding Confidentiality,
Proprietary Information, Invention Assignment, Non-Competition and
Non-Solicitation (the “Restrictive Covenant Agreement”). Your Restrictive
Covenant Agreement is attached hereto as Attachment A. It shall continue in full
force and effect from and after the date hereof.


11.    Employee Representations, Warranties and Covenants; Company Policies. You
represent and warrant that you have no contractual commitments or other legal
obligations or restrictions (including to any prior employer) that would
prohibit or impair you from performing your duties for the Company. You agree
not to violate any confidentiality, restrictive covenant (e.g., a
non-solicitation or non-competition obligation) or other obligations that you
owe to any other person (including to any prior employer) during your employment
with the Company. You agree to abide by the Company’s general employment
policies and practices, including those set forth in its Employee Handbook, its
Conflicts of Interest Policy, its Code of Ethics, its Whistleblower Policy and
Procedures and its Global Business Conduct and Compliance Policies Manual (as
each may be amended from time to time) as well as such other policies and
procedures as the Company establishes from time to time.




2

--------------------------------------------------------------------------------





12.    Arbitration. Any and all claims or controversies arising out of or
relating to your employment, the termination thereof, or otherwise arising
between the parties hereto shall, in lieu of a jury or other civil trial, be
settled by final and binding arbitration before a single arbitrator in Los
Angeles, California, in accordance with then-current rules of the American
Arbitration Association applicable to employment disputes. This agreement to
arbitrate includes all claims whether arising in tort or contract and whether
arising under statute or common law including, but not limited to, any claim of
breach of contract, discrimination or harassment of any kind. Judgment on any
award rendered by the arbitrator may be entered and enforced by any court having
jurisdiction thereof. The Company shall be solely responsible for all costs of
the arbitration, provided that each party shall be responsible for paying its
own costs for the arbitration process, including attorneys’ fees, witness fees,
transcript costs, lodging and travel expenses, expert witness fees, and online
research charges, subject to the last sentence of this provision.
Notwithstanding the foregoing, the parties may seek injunctive or equitable
relief to enforce the terms of this letter agreement in any court of competent
jurisdiction.




***




3

--------------------------------------------------------------------------------








Please accept this offer by signing below.


Very truly yours,
 
 
GLOBAL EAGLE ENTERTAINMENT INC.
 
 
By:
/s/ Stephen Ballas
Name:
Stephen Ballas
Title:
EVP & General Counsel



I hereby accept this employment offer:
 
 
GLOBAL EAGLE ENTERTAINMENT INC.
 
 
/s/ Per Norén
Per Norén
 
 
Dated:
April 25, 2018



Attachment


Attachment A:        Employee Statement and Agreements Regarding
Confidentiality, Proprietary Information, Invention Assignment, Non-Competition
and Non-Solicitation




4

--------------------------------------------------------------------------------








Attachment A


See attached.


(As entered into with the Company on March 12, 2017.)


5

--------------------------------------------------------------------------------






Attachment A


GLOBAL EAGLE ENTERTAINMENT INC.


EMPLOYEE STATEMENT & AGREEMENTS REGARDING
CONFIDENTIALITY, PROPRIETARY INFORMATION, INVENTION ASSIGNMENT,
NON-COMPETITION AND NON-SOLICITATION


In consideration of and as a condition of my employment with Global Eagle
Entertainment Inc. ("Global Eagle") and my receipt of the salary and other
compensation to be paid to me by Global Eagle I, the undersigned employee, do
hereby agree to the following (this "Confidentiality Agreement"):


1. PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS Global Eagle is
an electronics, communications, entertainment and services firm engaged in the
research, development, manufacturing, sale, support and provision of electronic
and communication systems, entertainment content, content logistics and
processing, and components and materials for providing mobility broadband
internet, video and voice services (the "Business").
The success of Global Eagle along with its subsidiaries, affiliates, successors
and assigns (including, for the avoidance of doubt, Emerging Markets
Communications, LLC and its affiliates, the "Company Group") depends, among
other things, upon strictly maintaining confidential and secret information
relating to its trade secrets, technology, accounting, costs, research,
development, sales, manufacturing, methods, production, testing, implementation,
marketing, financial information, financial results, products, customers,
suppliers, staffing levels, employees, shareholders, officers and other
information peculiarly within the knowledge of and relating to the Business, and
to which employees may acquire knowledge or have access to during the course of
their employment by the Company Group. All such information is hereinafter
collectively referred to as "Proprietary Information." Proprietary Information
shall include all information, data, trade secrets or know-how provided to me by
the Company during my employment that has or could have commercial value or
other utility in the Business or in which it contemplates engaging.


Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) was known by me prior to
the commencement of my employment with the Company Group or (ii) is or becomes
publicly known from another source that is under no obligation of
confidentiality to the Company Group without fault on my part


The success of the Company Group also depends upon the timely disclosure of
inventions made by the Company Group employees in the course of their employment
and, in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.


In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:




Page 1 of 7

--------------------------------------------------------------------------------





A.    PREVIOUS EMPLOYMENT
I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former employer( s), if
any.


B.    PROPRIETARY INFORMATION
I shall exercise utmost diligence to protect and guard the Proprietary
Information of the Company Group. Neither during my employment by Global Eagle
nor thereafter shall I, directly or indirectly, use for myself or another, or
disclose to another, any Proprietary Information (whether acquired, learned,
obtained or developed by me alone or in conjunction with others) of the Company
Group except as such disclosure or use is (i) required in connection with my
employment with Global Eagle, (ii) consented to in writing by Global Eagle, or
(iii) legally required to be disclosed pursuant to a subpoena or court order,
and in the case of (iii), disclosure may only be made after I have informed
Global Eagle of such requirement and assisted Global Eagle in taking reasonable
steps to seek a protective order or other appropriate action. Except in
connection with the performance of my duties and responsibilities as provided
for in the Employment Letter Agreement between the parties hereto, dated as of
the date hereto (the "Employment Letter Agreement") and to which this
Confidentiality Agreement is attached, I agree not to remove any materials
relating to the work performed at the Company Group without the prior written
permission of the Board of Directors or Chief Executive Officer of Global Eagle.
Upon request by Global Eagle at any time, including in the event of my
termination of employment with Global Eagle, I shall promptly deliver to Global
Eagle, without retaining any copies, notes or excerpts thereof, all memoranda,
journals, notebooks, diaries, notes, records, plats, sketches, plans,
specifications, or other documents (including documents on electronic media and
all records of inventions, if any) relating directly or indirectly to any
Proprietary Information made or compiled by or delivered or made available to or
otherwise obtained by me. Each of the foregoing obligations shall apply with
respect to Proprietary Information of customers, contractors and others with
whom any member of the Company Group has a business relationship, learned or
acquired by me during the course of my employment by the Company Group. The
provisions of this section shall continue in full force and effect after my
termination of employment for whatever reason. Notwithstanding anything herein
to the contrary, nothing in this Confidentiality Agreement shall (i) prohibit
the employee from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification to or prior approval by the Company Group of any
reporting described in clause (i).


C.    COPYRIGHT & MASK WORKS
All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business, and which are not expressly released by Global
Eagle in writing, shall be deemed as a work for hire and shall be the sole and
exclusive property of the Company Group.


D.    INVENTIONS


Page 2 of 7

--------------------------------------------------------------------------------





With the exception of "EXEMPT" inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment by the Company
Group (hereinafter referred to as "Inventions") shall be the sole and exclusive
property of the Company Group, its successors, assigns, designees, or other
legal representatives ("Company Group Representatives") and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to the Company Group
all of my right, title and interest in such Inventions.


I agree to keep and maintain adequate and current written records of all
Inventions and their development that I make (solely or jointly with others)
during the period of employment. These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company
Group. The records will be available to and remain the sole property of the
Company Group at all times.
I shall, without further compensation or consideration, but at no expense to me:
(a)
Communicate to Global Eagle any facts known by me respecting the Inventions;



(b)
do all lawful acts, including the execution and delivery of all papers and
proper oaths and the giving of testimony deemed necessary or desirable by Global
Eagle or the Company Group, with regard to said Inventions, for protecting,
obtaining, securing rights in, maintaining and enforcing any and all copyrights,
patents, mask work rights or other intellectual property rights in the United
States and throughout the world for said Inventions, and for perfecting,
affirming, recording and maintaining in the Company Group and Company Group
Representatives sole and exclusive right, title and interest in and to the
Inventions, and any copyrights, Patents, mask work rights or other intellectual
property rights relating thereto; and



(c)
generally cooperate to the fullest extent in all matters pertaining to said
Inventions, original works of authorship, concepts, trade secrets, improvements,
developments and discoveries, any and all applications, specifications, oaths,
assignments and all other instruments which Global Eagle shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Global Eagle, its successors, assigns and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.



An "EXEMPT" invention is one which:


(a)
was developed entirely on my own time without using Company Group equipment,
supplies, facilities, or trade secret information;



(b)
does not relate at the time of conception or reduction to practice of the
invention to the Business, or to its actual or demonstrably anticipated research
or development; and





Page 3 of 7

--------------------------------------------------------------------------------





(c)
does not result from any work performed by me for the Company Group.



Inventions which I consider to be "EXEMPT" but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.


I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. Ifl am unable
because of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company Group as above, then I hereby irrevocably
designate and appoint Global Eagle and its duly authorized officers and agents
as my agent and attorney in fact, to act for and in my behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters, patents or copyright
registrations thereon with the same legal force and effect as if executed by me.


Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Confidentiality Agreement. If I have not attached any such
sheet, and it is not countersigned by the Company, then I acknowledge that there
are no such inventions.


2.    NON-COMPETITION AND NON-SOLICITATION


I acknowledge that Global Eagle is making a substantial investment in time,
money, effort, goodwill and other resources in the business of the Company
Group, and in my continued employment with Global Eagle. I acknowledge and agree
that Global Eagle and the Company Group are entitled to protect their legitimate
business interests and investments and prevent me from using my knowledge of its
trade secrets and Proprietary Information to the detriment of the Company Group.
I also acknowledge that the nature of the business of the Company Group is such
that the on-going relationship among each member of the Company Group and their
respective employees, clients and customers is material and has a significant
effect on the ability of the Company Group to obtain business. In view of the
foregoing and in consideration of my employment by Global Eagle and as further
condition thereof, I agree as follows:


During the period of my employment and for twelve (12) months following the
termination thereof for any reason (the "Restricted Period"), I, on behalf of
myself and my affiliates, shall not, and shall cause each of my affiliates not
to, directly or indirectly, in any manner (whether on my or its own account, or
as an owner, operator, manager, consultant, officer, director, employee,
investor, agent or otherwise), render services for, accept compensation from, or
in any other manner engage in any business (including any new business started
by him or her, either alone or with others) with Gogo Inc., Viasat Inc.,
Panasonic Corporation, Thales Group, Inmarsat plc, Eutelsat S.A., Hughes
Communications or SES S.A. with respect to the sale of connectivity services to
aeronautical entities in any jurisdiction where the Company Group has operations
or customers


During the Restricted Period, I will not, without Global Eagle's prior written
consent, directly or indirectly, induce, knowingly solicit or encourage to leave
the employment of any member of the Company Group any employee or consultant of
any member of the Company Group.




Page 4 of 7

--------------------------------------------------------------------------------





I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect the Company Group's legitimate business interests
and to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Confidentiality Agreement, whether
because the time limit is too long or because the restrictions contained herein
are more extensive (whether as to geographic area, scope of business or
otherwise) than is necessary to protect the business of Global Eagle, it is
expressly understood and agreed between the parties hereto that this
Confidentiality Agreement is deemed modified to the extent necessary to permit
this Confidentiality Agreement to be enforced in any such proceedings. I further
agree that if there is a breach or threatened breach of the provisions of this
Section 2, Global Eagle and its subsidiaries and affiliates shall be entitled to
an injunction restraining me from such breach or threatened breach, in addition
to any other relief permitted under applicable law or pursuant to my Employment
Letter Agreement (including, but not limited to, the withholding or recovery of
amounts paid under Section 11 or 12 of the Employment Letter Agreement). Global
Eagle will not be required to post a bond or other security in connection with,
or as a condition to, obtaining such relief before a court of competent
jurisdiction. Nothing herein shall be construed as prohibiting Global Eagle from
pursuing any other remedies, at law or in equity, for such breach or threatened
breach. I acknowledge that in the event I breach the terms of this
Confidentiality Agreement, Global Eagle will seek an injunction to enforce the
terms of this Confidentiality Agreement.


3.    ARBITRATION


Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or this Confidentiality Agreement hereto shall, in lieu
of a jury or other civil trial, be settled by final and binding arbitration
before a single arbitrator in Los Angeles, California, in accordance with
then-current rules of the American Arbitration Association applicable to
employment and related disputes. This agreement to arbitrate includes all claims
whether arising in tort or contract and whether arising under statute or common
law including, but not limited to, any claim of breach of contract,
discrimination or harassment of any kind. The obligation to arbitrate such
claims shall continue forever, and the arbitrator shall have jurisdiction to
determine the arbitrability of any claim. The arbitrator shall have the
authority to award any and all damages otherwise recoverable in a court of law.
The arbitrator shall not have the authority to add to, subtract from or modify
any of the terms of this Agreement. Judgment on any award rendered by the
arbitrator may be entered and enforced by any court having jurisdiction thereof.
Global Eagle shall be solely responsible for all costs of the arbitration other
than the amount of the then-current filing fee charged by the Superior Court of
the State of California for filing a complaint. That amount of that filing fee
shall be borne by me and applied to any fee that the arbitrator shall impose.
Each party shall be responsible for paying its own other costs for the
arbitration process, including attorneys' fees, witness fees, transcript costs,
lodging and travel expenses, expert witness fees, and online research charges,
subject to the last sentence of this provision. I shall not be required to pay
any type or amount of expense if such requirement would invalidate this
agreement or would otherwise be contrary to the law as it exists at the time of
the arbitration. The prevailing party in any arbitration shall be entitled to
recover its reasonable attorney's fees and costs. Notwithstanding and in
addition to the foregoing, Global Eagle may seek injunctive or equitable relief
to enforce the terms of this Confidentiality Agreement in any court of competent
jurisdiction.


4.    GENERAL PROVISIONS


A.    This Confidentiality Agreement will be governed by the laws of the State
of Florida.


B.
Nothing contained herein shall be construed to require the commission of any act
contrary to law. Should there be any conflict between any provisions hereof and
any present or future statute,



Page 5 of 7

--------------------------------------------------------------------------------





law, ordinance, regulation, or other pronouncement having the force of law, the
latter shall prevail, but the provision of this Confidentiality Agreement
affected thereby shall be curtailed and limited only to the extent necessary to
bring it within the requirement of the law, and the remaining provisions of this
Confidentiality Agreement shall remain in full force and effect. This
Confidentiality Agreement may not be assigned by me without the prior written
consent of Global Eagle. Subject to the foregoing sentence, this Confidentiality
Agreement will be binding upon my heirs, executors, administrators and other
legal representatives and will be for the benefit of Global Eagle, its
successors, and its assigns, and may be assigned by Global Eagle and shall be
binding and inure to the benefit of Global Eagle, its successors and assigns.


C.
The provisions of this Confidentiality Agreement are severable, and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions or parts thereof shall
nevertheless be binding and enforceable. In the event that any provision of this
Confidentiality Agreement is deemed unenforceable, Global Eagle and I agree that
a court or an arbitrator chosen pursuant to the terms hereof shall reform such
provision to the extent necessary to cause it to be enforceable to the maximum
extent permitted by law. Global Eagle and I agree that each desires the court or
arbitrator to reform such provision, and therefore agree that the court or
arbitrator will have jurisdiction to do so and that each will abide by the
determination of the court or arbitrator.



D.
I have had the opportunity to review this Confidentiality Agreement at my
leisure and have had the opportunity to ask questions regarding the nature of my
employment with Global Eagle I have also been advised that I would be given the
opportunity to allow my legal counsel to assist me in the review of this
Confidentiality Agreement prior to my execution of this Confidentiality
Agreement. I agree to execute any proper oath or verify any proper document
required to carry out the terms of this Confidentiality Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment with Global Eagle. I have not
entered into, and I agree I will not enter into any oral or written agreements
in conflict herewith.





[signature page follows]




Page 6 of 7

--------------------------------------------------------------------------------






I have read, and I understand and agree to comply with, all terms above without
any reservation whatsoever.


Per Norén
 
Signature:
/s/ Per Norén
Dated: March 12, 2017









Global Eagle Entertainment Inc.
 
 
By:
/s/: Joshua Marks
 
 
Name:
Joshua Marks
 
 
Title:
EVP Aviation Connectivity





Page 7 of 7